Hosmer, Ch. J.
concurred in the result. The objection in this case, he remarked, is inter apices juris. The levies of the plaintiff’s executions, were decided to be invalid, by reason of the unintentional appropriation of estate beyond the debts and costs, of a few cents only. Without questioning the principle, that no more property can be taken on execution than the judgment debt and costs, it is the duty of the court to be astute in their endeavours to sustain a levy against an exception extremely minute and trivial. Justice and general convenience equally demand it. Now, from the computation of an able surveyor, it is apparent, that the land set off on the plaintiff’s executions, regarding the lines run and the distances, falls short of the quantity, which the officer has returned that it comprised; and that the creditor has not obtained, within a few cents, the value of his judgments. The levies, then, are valid; and a new trial must be granted.
Williams, J. gave no opinion, having been of counsel in the cause.
New trial to be granted.